Citation Nr: 0844898	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-14 735	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.

3.  Entitlement to an effective date earlier than July 23, 
2004, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1974 and from June 1976 to June 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which granted service connection for bilateral hearing loss 
with an initial evaluation of 0 percent retroactively 
effective from July 23, 2004.  The RO also granted service 
connection for tinnitus and assigned an initial evaluation of 
10 percent with the same retroactive effective date.  The 
veteran appealed for higher initial ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (when a veteran timely 
appeals his initial rating, VA must consider whether his 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).  He also appealed for an 
earlier effective date for the grant of service connection 
for his bilateral hearing loss.

In October 2008, as support for his claims, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  Immediately after the 
hearing, the veteran submitted additional evidence and waived 
his right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).

The Board is remanding the claim for a higher initial rating 
for the bilateral hearing loss to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  However, the Board is going 
ahead and deciding the remaining claims for an earlier 
effective date for the grant of service connection for the 
bilateral hearing loss and for an initial rating higher than 
10 percent for the tinnitus.




FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
hearing loss has been pending since his June 25, 1980 
application to reopen this claim.

2.  The veteran has a 10 percent rating for his bilateral 
tinnitus, the maximum rating available under Diagnostic Code 
6260, and there are no exceptional circumstances.


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of 
June 25, 1980, for the grant of service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5110 
(West 2007); 38 C.F.R. §§ 3.160(c), 3.400 (1980), 38 C.F.R. 
§§ 3.102, 3.160(c), 3.400 (2008).

2.  The criteria are not met for a rating higher than 10 
percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 
2007); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2008); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial point worth noting is that the duty-to-notify-
and-assist provisions of the Veterans Claims Assistance Act 
(VCAA) do not apply to the veteran's claim for an initial 
rating higher than 10 percent for his tinnitus because 
resolution of this claim is solely one of statutory 
interpretation and/or the claim is barred as a matter of law 
in that it cannot be substantiated.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); Mason v. Principi, 
16 Vet. App. 129 (2002).  See also, VAOPGCPREC 5-2004 (June 
23, 2004).



And with respect to his claim for an earlier effective date 
for the award of service connection for his bilateral hearing 
loss, the Board is granting this claim to the fullest extent 
possible, so there need not be an discussion of whether there 
has been compliance with the duty-to-notify-and-assist 
provisions of the VCAA because even were the Board to assume, 
for the sake of argument, there has not been, this is 
ultimately inconsequential and, therefore, at most non-
prejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.

I.  Whether the Veteran is Entitled to an Effective Date 
Earlier than July 23, 2004, for the Grant of Service 
Connection for Bilateral Hearing Loss

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective 
date will be the day following separation from active service 
or the date entitlement arose if the claim is received within 
one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  An informal claim must 
identify the benefit sought.  An "application" is defined as 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

In this particular case at hand, records show the veteran 
initially filed a claim for service connection for bilateral 
hearing loss on January 14, 1976.  His first period of 
service had ended more than one year earlier, in April 1974.  
He alleged in his claim application (VA Form 21-526) that he 
had nerve deafness in his left ear and high frequency hearing 
loss in his right ear, and that he had received treatment for 
hearing loss during his first period of service - in 
November 1971, at the 95th Evacuation Hospital in Vietnam 
while in Battery B, 3/82 ATTY, 196 infantry, BDE.  In April 
1976, the RO denied his claim - indicating the Army had 
informed the RO that it had no record of any such treatment 
for his hearing loss at the 95th Evacuation Hospital in 
Vietnam during the relevant time in question, between July 
and December 1971.  He did not appeal the RO's decision.

Instead, the veteran subsequently reenlisted in the military 
in June 1976 for a second term of service.  During his re-
enlistment examination in December 1975, the examiner had 
confirmed the veteran had bilateral hearing loss during his 
earlier separation examination in January 1974, which in turn 
disqualified him from further service.  However, he received 
a waiver for this condition in February 1976 and was 
permitted to again serve in the military.  He was discharged 
from his second period of service in June 1980.

Later that same month - on June 25, 1980 - the veteran 
filed a petition to reopen his claim for service connection 
for bilateral hearing loss.  He indicated that he had 
recently been discharged from his second period of service, 
that he had received a waiver to permit that re-enlistment, 
and that his service records would document ("reflect") his 
hearing loss.  He did not, however, provide his current 
address on the form (VA Form 21-4138, Statement in Support of 
Claim) that he was using as a petition to reopen his claim, 
and an RO official who reviewed his application made this 
express designation on that form - indicating "No current 
address."

The claims file, which generally is in chronological order, 
does not contain any further correspondence - from either 
the veteran or VA concerning that 1980 claim, until many 
years later.  Consequently, the RO apparently considered that 
1980 claim as abandoned.  See 38 C.F.R. § 3.158(a).  

The veteran filed another petition to reopen his claim for 
service connection for bilateral hearing loss on July 23, 
2004.  And in the June 2006 decision at issue, the RO 
reopened his claim then granted service connection for 
bilateral sensorineural hearing loss and assigned an initial 
0 percent (i.e., noncompensable) rating retroactively 
effective from July 23, 2004, the date of receipt of his most 
recent petition to reopen this claim.  See Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994) (The effective date of a successful claim to reopen is 
the date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later).

During his recent October 2008 videoconference hearing, the 
veteran argued that the effective date of his award should go 
back to June 1980 when he filed his earlier claim for service 
connection for this same hearing loss disability, 
almost immediately following the conclusion of his second 
period of service.  This type of argument has been considered 
and rejected by the Court in previous cases.  The Court held 
that the rule of finality regarding an original claim implies 
that the date of that claim is not to be a factor in 
determining an effective date if the claim is later reopened.  
The Court held that the term "new claim," as it appears in 38 
C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 
16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 
Vet. App. 165, 172 (2001) (holding that the plain meaning of 
§ 5110 to be that "the phrase 'application therefor' means 
the application which resulted in the award of disability 
compensation that it be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").

But that said, the Court also has recognized the doctrine of 
equitable tolling of a statutory filing period for appealing 
a prior claim, holding that, where a veteran did not receive 
proper notice of the prior decision, it did not become final 
and binding on him - rather, has remained pending.  See, 
e.g., Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  
Equitable tolling, as an example, is available where the 
claimant has actively pursued his judicial remedies but has 
filed a defective pleading during the statutory period, or 
where a claimant has been induced or tricked by his 
adversary's misconduct into allowing the filing deadline to 
pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 
2002).  The Federal Circuit Court specifically held in Bailey 
that equitable tolling in the paternalistic veterans' 
benefits context does not require misconduct - such as 
trickery; however, Bailey does require the appellant to have 
been "misled by the conduct of his adversary into allowing 
the filing deadline to pass."  Bailey, 160 F.3d at 1365; 
see also (William) Smith v. West, 13 Vet. App. 525 (2000).  
There must be a cause and effect, i.e., the complainant 
relied to his/her detriment on something that VA did or 
should have but did not do.  See Cintron v. West, 13 Vet. 
App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

While testifying during the October 2008 videoconference 
hearing, the veteran and his representative maintained they 
had additional evidence in their possession showing the RO, 
in effect, had mislead the veteran in 1980 by giving him the 
impression that his hearing loss claim was still under 
consideration - rather than abandoned.  They argued that 
statements the RO made in a letter sent to him in September 
1980 prove beyond a reasonable doubt the RO had received the 
petition to reopen his claim, even though he admittedly had 
not listed his then current address when filing that 
petition.

Immediately following the October 2008 videoconference 
hearing, the veteran and his representative submitted this 
additional evidence - a letter from the RO dated in 
September 1980 confirming the RO had received the veteran's 
application for benefits.  The letter further advised that, 
if he found it necessary to write or contact VA, he should be 
sure to indicate his file number and name.



This additional letter, while not in the claims file until 
submitted after the hearing, is authentic as it is from the 
RO in Chicago, Illinois, which other records show was the 
governing jurisdiction when the veteran had filed his 
initial, earlier claim for hearing loss in 1976.  And where, 
as here, a veteran never received notification of a prior 
decision supposedly denying his claim, or at the very least 
some credible indication that the Chicago RO had considered 
his claim abandoned, then the usual one-year limit for timely 
appealing the decision does not begin to accrue ("run").  
See, e.g., Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), 
citing Hauck v. Brown, 6 Vet. App. 518 (1994).  Thus, there 
was never finality or abandonment of the June 1980 claim, so 
there is no final and binding decision from that year based 
on the evidence then of record. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.158(a), 3.160(d), 20.200, 20.302, 
20.1103 (2007).  Instead, the petition to reopen his claim - 
which the veteran filed on June 25, 1980, remained pending 
until the eventual reopening of this claim and grant of 
service connection.  So that earlier date is the correct 
effective date of his award.  See Ingram v. Nicholson, 
21 Vet. App. 232 (2007) (holding that an RO's denial of a 
claim can become final only after the claimant has been 
furnished notice from which he can reasonably deduce that the 
claim has been adversely adjudicated).

In Ingram, the Court determined that if there is no final 
denial of an original claim prior to the granting of the 
subsequent "claim" for the same disability then, as part of 
his appeal of the effective-date decision, an appellant can 
raise the fact that he filed the original claim for the same 
disability at an earlier date than the claim which was 
subsequently granted; in other words, if the appellant 
believes that the Secretary of VA has incorrectly determined 
the date when his claim began, he may argue that the 
"claim" identified was merely additional correspondence on 
his previously pending claim.

Consequently, this earlier effective date claim is granted.



II.  Whether the Veteran is Entitled to an Initial Rating 
Higher than 10 Percent for his Tinnitus

The veteran claims he should receive an initial rating higher 
than 10 percent for his tinnitus.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed that decision to the U. 
S. Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and, in the meantime, temporarily stayed the 
adjudication of tinnitus rating cases affected by the Court's 
decision in Smith.

On appeal, in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit Court concluded the Court had 
erred in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral 
(i.e., affecting only one ear) or bilateral (affecting both).

Since the successful appeal of the Smith decision, the Board 
has rescinded the stay on the adjudication of tinnitus rating 
cases affected.

As the RO has pointed out, the veteran's bilateral tinnitus 
already has been assigned the maximum permissible schedular 
rating available under Diagnostic Code 6260 of 10 percent.  
And as there is no legal basis upon which to award a higher 
or separate schedular evaluations for tinnitus, this aspect 
of his appeal must be denied as a matter of law - for 
failure to state a claim upon which relief may be granted.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  



The Board further finds that there is no showing that the 
veteran's tinnitus involves so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  That is to say, there is no showing the 
disability results in marked interference with his 
employment, meaning above and beyond that contemplated by his 
currently assigned schedular rating.  According to 38 C.F.R. 
§ 4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Moreover, his tinnitus has not required any, 
let alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An earlier effective date of June 25, 1980, is granted for 
the award of service connection for bilateral hearing loss - 
subject to the laws and regulations governing the payment of 
VA compensation.

The claim for an initial rating higher than 10 percent for 
tinnitus, however, is denied.




REMAND

There are two reasons for remanding the veteran's remaining 
claim for an initial rating higher than 0 percent for his 
bilateral sensorineural hearing loss.

First, for the reasons and bases discussed above, the Board 
has granted an earlier effective date of June 25, 1980 for 
the award of service connection for bilateral hearing loss.  
And because this claim has been pending since June 25, 1980, 
VA is required to consider the criteria for evaluating this 
disability in effect as of that date, as well as the 
amendments to the Ratings Schedule that took effect as of 
December 18, 1987, see 52 Fed. Reg. 44117 (1987), and those 
effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87).

VA's General Counsel has held that where, as here, a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2007) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to the former and revised regulations during the course of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  



Evaluations of bilateral hearing loss under the criteria in 
effect from June 25, 1980 to December 17, 1987, provided for 
ratings ranging from noncompensable (0 percent) to 80 percent 
based on organic impairment of hearing acuity within the 
conversational voice range (500 to 2,000 cycles per second) 
as measured by controlled speech reception tests or puretone 
audiometry reported as a result of VA regional office or 
authorized audiology clinic examinations (or, where no other 
data was available, based on conversational voice in feet).  
Under 38 C.F.R. § 4.85 (1980), if the results of puretone 
audiometry were used, the equivalent literal designation for 
each ear, separately, was ascertained from Table VII, and the 
percentage evaluation determined in the same manner as for 
speech reception impairment in paragraph (b) of this section 
(specifically, the percentage of the overall evaluation was 
determinable from Table VII by intersecting the horizontal 
row appropriate for the literal designation for the ear 
having the better hearing and the vertical column appropriate 
to the literal designation for the ear having the poorer 
hearing.).  There were six areas of impairment in efficiency 
indicated, "A" through "F"; and they were determined under 
Table VI by the average hearing threshold levels as measured 
by pure tone audiometry tests in the frequencies of 500, 
1,000, and 2,000 hertz.  38 C.F.R. § 4.85, 4.87 and Part 4, 
Diagnostic Codes 6277 to 6297 (1984).  

Effective December 18, 1987, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

The criteria for evaluating hearing loss were not 
significantly changed by the June 10, 1999 amendments to the 
regulations - except that for exceptional patterns of 
hearing impairment, that is, when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  64 Fed. Reg. 25202-25210 
(codified at 38 C.F.R. § 4.86(a)).  Also, under 38 C.F.R. 
§ 4.86(b), when the puretone threshold is 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Moreover, since the current appeal arose from the initially 
assigned rating, consideration must be given as to whether 
the rating should be "staged" to compensate the veteran for 
times since the effective date of his award, June 25, 1980, 
when his hearing loss may have been more severe than at 
others.  Fenderson v. West, 12 Vet. App. 119, 1250-26 (1999).

In addition, during his videoconference hearing in October 
2008, the veteran contended that his bilateral hearing loss 
disability had worsened since his last VA audiometric 
examination in May 2007.  The Court has held that when a 
veteran claims that a disability is worse than when 
originally rated (or last examined by VA), and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See also, VAOPGCPREC 11-95 (April 7, 1995) and 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to assess the 
current severity of his 
bilateral sensorineural hearing loss.  The 
examiner should determine the nature and 
severity of the bilateral hearing loss 
under the rating criteria in effect as of 
June 25, 1980 (whether there is organic 
impairment of hearing acuity within the 
conversational voice range (500 to 2,000 
Hertz), as measured by controlled speech 
reception tests or puretone audiometry); 
the revised criteria in effect as of 
December 18, 1987 (whether there is 
organic impairment of hearing acuity as 
measured by the results of speech 
discrimination tests together with the 
average hearing threshold levels as 
measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz); as well as the revised 
rating criteria in effect as of 
June 10, 1999 (including in terms of 
whether the pure tone threshold at each of 
the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, or whether the puretone 
threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 
Hertz the rating specialist will determine 
the Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral).  The claims file must be made 
available for a review of the veteran's 
pertinent medical and other history, 
including a complete copy of this remand.



2.  Then readjudicate the claim for an 
initial rating higher than 0 percent for 
the bilateral sensorineural hearing loss, 
considering all applicable diagnostic 
criteria dating back to June 25, 1980, the 
effective date of the award of 
service connection.  Also determine 
whether the rating should be "staged" 
under Fenderson.  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them time to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


